U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53186 Ventura Assets Limited (Name of Small Business Issuer in its charter) Colorado 37-1441050 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2241 Flintridge Drive, Glendale CA 91206 (Address of principal executive offices) (818) 424-0219 Issuer’s telephone number (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As ofSeptember 30, 2010, the issuer had 1,500,000 shares of common stock, no par value, issued and outstanding. VENTURA ASSETS LIMITED QUARTERLY REPORT ON FORM 10-Q FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS PART I- FINANCIAL INFORMSTION Item 1. Financial Statements Balance Sheet for the Third Quarter ended September 30, 2010 (Unaudited) 4 Statement of Operations for September 30, 2010 (Unaudited) 5 Statement of Cash Flows dated September 30, 2010 (Unaudited) 6 Notes to Financial Statements for September 30, 2010 (Unaudited) 7-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II- OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GENERAL The Company's unaudited financial statements for the first quarter ended September 30, 2010 are included with this Form 10-Q. The unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, and cash flows in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Interim results are not necessarily indicative of results of operations that may be expected for the year ending December 31, 2010. 3 Ventura Assets Limited Balance Sheets September 30, 2010 Unaudited September 30, December 31, Unaudited Audited Assets Current Assets: Cash $ $ - Total Current Assets $ $ Fixed Assets-Net - - Other Assets - - Total Assets $ $ Current Liabilities: Accounts Payable $ $ Notes Payable (Note 3) Other Payable (Note 4) Total Current Liabilities $ $ Notes Payable-Long Term - - Total Liabilities $ $ Stockholders' Equity Common Stock, authorized 50,000,000 shares, $0.01 par value, 1,500,000, shares issued and outstanding respectively. $ $ Preferred Stock, authorized 25,000,000 shares,$0.001 par value, 0 shares issued and outstanding - - Retained Earnings (Deficit) ) ) Stockholders' Equity (Deficit) $ ) $ ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 4 Ventura Assets Limited Statement of Operations September 30, 2010 Unaudited September 30, September 30, Inception Through September 30, Sales $ $
